Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Lani Laird, Appellant                                  Appeal from the County Court at Law of
                                                       Rusk County, Texas (Tr. Ct. No. 16-06-
No. 06-17-00105-CR         v.                          0453-CR). Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                           Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Lani Laird, pay all costs of this appeal.




                                                       RENDERED OCTOBER 31, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk